Title: To George Washington from George Biscoe, 29 April 1789
From: Biscoe, George
To: Washington, George



Respected Sir
Maryland April 29th 1789.

Before the late revolution I was for several years employed in three different Naval Departments, and since the Government was new modell’d had the honor of the appointment by the Executive of this State to the Trust of Naval Officer for the District of Patuxent & presuming that an Appointment of the Several Naval Officers to the different Districts of the United States will under the Fœderal Goverment to be regulated by you. Permit me to offer you a respectfull tender of my Services and to assure you, (if accepted) that I will by unwearied diligence & a strict attention to the Trust merit your confidence. I have the Honor to be Your most Obedient & very Humble Servant

Geo: Biscoe

